

117 S1568 IS: Technical Reset to Advance the Instruction of Nurses Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1568IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Brown (for himself, Mrs. Capito, Mr. Menendez, Mr. Portman, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide a waiver of the cap on annual payments for nursing and allied health education payments.1.Short titleThis Act may be cited as the Technical Reset to Advance the Instruction of Nurses Act or the TRAIN Act.2.Waiver of cap on annual payments for nursing and allied health education payments(a)In generalSection 1886(l)(2)(B) of the Social Security Act (42 U.S.C. 1395ww(l)(2)(B)) is amended—(1)by striking payments.—Such ratio and inserting “payments.—(i)In generalSubject to clause (ii), such ratio; and(2)by adding at the end the following new clause:(ii)Exception to annual limitation for each of 2010 through 2019For each of 2010 through 2019, the limitation under clause (i) on the total amount of additional payments for nursing and allied health education to be distributed to hospitals under this subsection for portions of cost reporting periods occurring in the year shall not apply to such payments made in such year..(b)No affect on payments for direct graduate medical educationSection 1886(h)(3)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(3)(D)(iii)) is amended by adding at the end the following sentence: In applying the preceding sentence for each of 2010 through 2019, the Secretary shall not take into account any increase in the total amount of such additional payment amounts for such nursing and allied health education for portions of cost reporting periods occurring in the year pursuant to the application of paragraph (2)(B)(ii) of such subsection..(c)Retroactive applicationThe amendments made by this section shall apply to payments made for portions of cost reporting periods occurring in 2010 and subsequent years.